Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/436,530. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious the following features:
Claim 1:
receive a plurality of sampled values for a hyperparameter of a computational model, the plurality of sampled values comprising a subset of a plurality of possible values for the hyperparameter, each sampled value associated with a respective performance metric for the computational model with the sampled value assigned to the hyperparameter;
determine a first candidate value from the plurality of possible values, the first candidate value having a distance to a first sampled value of the plurality of sampled values that exceeds a threshold distance, wherein the distance is in a space comprising the plurality of possible values, wherein the first candidate value is not one of the plurality of sampled values;
assign the first candidate value to the hyperparameter of the computational model;
and determine a first performance metric for the computational model based on training data and validation data processed by the computational model with the first candidate value assigned to the hyperparameter.

For example, Hayes (US 2018/0336493) discloses new and useful intelligent hyperparameter optimization in the computer optimization and machine learning fields, but does not expressly disclose the above claimed features.
For example, Koch (US 2018/0240041) discloses automatically selecting hyperparameter values based on objective criteria to train a predictive model, but does not expressly disclose the above claimed features.
For example, Muraoka (US 2015/0120254) discloses a model estimation device and model estimation method for estimating hierarchical latent variable models for multivariate data, but does not expressly disclose the above claimed features.
For example, Yates (US 2019/0102693) discloses training machine learning models, and more specifically to predicting parameters for training machine learning models using a prediction model, but does not expressly disclose the above claimed features.

As such, claim 1 contains allowable subject matter.
Claims 8 and 15 are independent claims with similar limitations as claim 1 and are thus contain allowable subject matter.
Claims 2-7, 9-14 and 16-20 depend from an allowable claim and are thus contain allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        10/08/2022